      Case 2:21-cv-02060-EFM-JPO Document 13 Filed 03/04/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

IKEM HARLAND,                                     )
                                                  )
                             Plaintiff,           )
                                                  )
v.                                                )      Case No. 21-2060-EFM
                                                  )
KANSAS CITY, KANSAS POLICE                        )
DEPARTMENT,                                       )
                                                  )
                             Defendant.           )

                                          ORDER

       Plaintiff’s complaint in this action brings a civil-rights claim, naming the Kansas

City, Kansas Police Department as the only defendant.1 In responses to orders issued by

the court, however, plaintiff has indicated he “would like to sue” a number of additional

defendants.2 To name new defendants, plaintiff must file an amended complaint under

Fed. R. Civ. P. 15. Plaintiff is directed that the amended complaint must list each new

defendant in the caption of the complaint.3 Then, in the body of the complaint, plaintiff is

directed to set forth, in separately numbered paragraphs, what each of the persons named

as a defendant did that plaintiff contends gives rise to his claim(s). Plaintiff must file his

amended complaint by March 18, 2021.




       ECF No. 1; see also ECF No. 8 (finding “plaintiff has proffered facts sufficient to
       1

demonstrate he may be stating a claim of civil rights violation”).
       2
           ECF No. 11; see also, ECF No. 7.
       3
       The caption is the portion of the complaint at the top of the first page that lists the
case number and the parties to the case.


O:\ORDERS\21-2060-EFM-ORDER.DOCX
Case 2:21-cv-02060-EFM-JPO Document 13 Filed 03/04/21 Page 2 of 2




IT IS SO ORDERED.

The clerk shall mail a copy of this order to plaintiff by certified and regular mail.

Dated March 4, 2021, at Kansas City, Kansas.

                                                   s/ James P. O’Hara
                                                  James P. O’Hara
                                                  U.S. Magistrate Judge




                                       2
